Citation Nr: 0400480	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO).  The August 2000 
rating decision denied the veteran's request to reopen his 
previously denied claim of service connection for a low back 
disorder.  The November 2001 rating decision, despite the 
RO's not reopening the veteran's claim, denied service 
connection for a low back disorder.

This case was previously before the Board in February 2003 
and June 2003.  At the time of the Board's February 2003 
decision, the Board reopened the veteran's claim of 
entitlement to service connection for a low back disorder on 
the basis of new and material evidence and requested 
additional development of the veteran's claim.  In June 2003, 
the Board remanded the veteran's claim to the RO for 
consideration of the additional evidence developed by the 
Board in February 2003.  The case has now been returned to 
the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was treated for low back 
pain.

3.  Many years following service, the veteran was diagnosed 
with back pain, degenerative joint disease of the lumbosacral 
spine, and hypertrophic spurs and facet joint arthropathy 
with mild osteoporosis.

4.  The veteran's current low back disorder is not causally 
or etiologically related to his active service.


CONCLUSION OF LAW

The veteran's low back disorder was neither incurred nor 
aggravated during his active service.  38 U.S.C.A. §§ 1131, 
1153, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a low back disorder.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The November 2001 
rating decision, the July 2001 statement of the case, and the 
November 2001 and September 2003 supplemental statements of 
the case issued in connection with the appellant's appeal, as 
well as April 2001 and June 2003 letters to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  In addition, the April 2001 and 
June 2003 letters from the RO and the supplemental statements 
of the case included the criteria for granting service 
connection, as well as other regulations pertaining to his 
claim.  Likewise, the letters to the veteran and the 
supplemental statement of the case notified him of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claim, as well as the 
VA's responsibilities in obtaining evidence.  While, in the 
June 2003 letter, the RO requested that any evidence the 
veteran had needed to be submitted within 30 days, the letter 
also informed him that he had up to one year from the date of 
the letter to submit additional evidence.  The Board would 
also note that more than one year has passed since the date 
of the original, April 2001 VCAA letter, and that the 
veteran, in September 2003, requested that his claim be 
forwarded to the Board for review.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied and that the 
veteran has effectively waived any further notification under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran has been afforded several VA 
examinations, as well as hearings before the RO and the 
undersigned Veterans Law Judge.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as arthritis, is manifested to a degree of 10 percent or 
more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The pertinent evidence of record consists of the veteran's 
service medical records, private medical records, VA medical 
records, and VA examination reports, as well as lay 
statements and transcripts of the veteran's testimony before 
the RO and the undersigned Veterans Law Judge.

The veteran's service medical records showed a treatment note 
of low back pain in February 1957, but were otherwise 
negative for a low back disorder, including on the veteran's 
March 1959 separation examination.  In particular, the March 
1959 separation examination showed a normal clinical 
evaluation of the veteran's spine and musculoskeletal system.

An April 1981 letter from W. H. Noran, M.D. states that the 
veteran had a seizure disorder, a history of headaches, and a 
history of otitis media.

U.S. Public Health Service records dated May 1981 indicate 
that the veteran was treated for back pain, but that 
examination was normal. 

Private medical records dated 1989 to 1991 show that the 
veteran was treated for complaints of back pain after the 
veteran worked on a truck lifting heavy objects.  X-rays 
revealed degenerative arthritis.

An October 1993 medical record from the White-Wilson Medical 
Center indicates that the veteran complained of low back 
problems, which he stated were from his time in the military.  
The examining provider noted that the veteran did not provide 
any medical records prior to 1988.  Neurological examination 
was nonfocal, muscle strength was proportional to bulk, deep 
tendon reflexes were normal, and there was mildly decreased 
sensation in his feet.  No findings regarding a back disorder 
were noted.  

An October 1993 VA examination was negative for a low back 
disorder and x-rays of the lumbar spine were normal for the 
veteran's age.  Nonetheless, the diagnosis was degenerative 
joint disease of the lumbosacral spine.

Private medical records dated 1993 to 1994 from the Holmes 
County Health Department show that the veteran was diagnosed 
with osteochondritis and a lumbosacral sprain.

Records from the Life Management Center, dated in 1994, show 
that the veteran was treated for depression and that he 
complained of having physical problems which kept him from 
working as a cook, including back pain, seizures, and 
headaches. 

A December 1994 private medical record from Bay Neurology 
Group shows that examination of the veteran's spine showed 
normal curvature, that the spinous processes were not tender, 
and that there were no paravertebral muscle spasms.  Straight 
leg raising was negative bilaterally and the sciatic notch 
and joint areas were nontender.  

A Notice of Decision from the Social Security Administration, 
dated May 1995, indicates that the veteran had a poorly 
controlled seizure disorder which rendered the veteran unable 
to work, and thus, totally and permanently disabled.

A December 1995 VA medical record indicates that the veteran 
fell and injured his leg and shoulder due to a seizure, and 
that he complained of chronic low back pain.  The assessment 
was degenerative joint disease of the lumbosacral spine and 
joint pain secondary to falling.

Records from 1995 to 2001 for Bay Neurology Group also show 
treatment for a seizure disorder, alcohol abuse, prostatism, 
psychiatric spells, osteoarthritis of the left knee, and 
signs of peripheral neuropathy.  A December 1999 record noted 
that the veteran did not have any low back pain.  A February 
2000 record shows a diagnosis of low back pain with radicular 
symptoms, with complaints of focal tenderness in the 
lumbosacral area, iliac crests, and bilateral hips upon 
examination. 

A February 2000 radiology report from Doctor's Memorial 
Hospital indicates that an x-ray of the veteran's lumbar 
spine was negative for bony fractures.  The x-ray did show 
small to moderate sized hypertrophic osteophyte formation 
from the lumbar vertebral margins and facet joint arthritis 
in the lower lumbar area.

A February 2000 medical record from M. Obid, M.D. indicates 
that the veteran complained of back pain, with painful range 
of motion upon examination.  Dr. Obid noted that the veteran 
had a seizure recently and would be treated for his back 
pain.  A March 2000 treatment note shows complaints of back 
pain.  June and July 2000 notes show treatment for back pain, 
chronic obstructive pulmonary disease, and seizure.

An April 2000 CT scan of the lumbar spine at Doctor's 
Memorial Hospital revealed hypertrophic spur formation from 
the superior end plate of L4 vertebral body and facet joint 
arthropathy in the mid- to lower lumbar area along with mild 
osteoporosis, without herniated nucleus pulposus.

A May 2000 VA medical record shows that the veteran reported 
back pain, weakness in his lower back and legs, and 
difficulty with walking, bending, and stooping.  The 
diagnosis was chronic low back pain.  A June 2000 VA medical 
record indicates that the veteran had low back pain without 
radiation/paresthesia.

A February 2001 VA medical record indicates that the veteran 
reported that he fell on a ship while in service in 1957.  He 
also stated that his back did not hurt all of the time, and 
that he had not noticed any precipitating factors.  The 
assessment was chronic back pain, late latent syphilis, and 
seizures.   A March 2001 VA medical record shows assessments 
of latent late syphilis, chronic low back pain, 
hypercholesterolemia, compulsive tic, anxiety state, and 
alcohol dependence. 

In April 2001, the veteran was afforded a hearing before the 
RO, at which he testified that he injured his lower back 
while aboard the USS Pursuit in 1957 when he fell off a 
ladder while working on "the gas."  He further testified 
that he was "put" in "Sick Bay" for it, but that he did 
not have any back problems during the rest of his service.  
He also stated that he had back pain "on and off" after 
service, but that his back began to bother him when he had 
seizures. 

An August 2001 medical record from Parkway Chiropractic 
indicates that the veteran requested care "for a condition 
resulting from an industrial accident [in] . . . October 1957 
in which injuries to the low back were sustained."  He 
reported that he fell down a ladder while aboard ship in the 
military.  Following an examination, which showed tenderness 
to palpation at L5 and sacrum segmental levels, the veteran 
was diagnosed with lumbalgia and muscle spasm.

A November 2001 letter from M. Yunus, M.D. indicates that the 
veteran is receiving care for hydrocele, low back pain, grand 
mal seizures, prostatic hypertrophy, and diabetes.  Dr. Yunus 
reiterated the findings of the veteran's April 2000 CT scan 
of the lumbar spine. 

A November 2001 letter from I. U. Qureshi, M.D. states that 
the veteran was hospitalized for seizures and pneumonitis, 
and had been diagnosed with grand mal seizure, prostate 
hypertrophy, and back pain due to facet joint arthropathy of 
the lumbar spine.  

A buddy statement received by the RO in December 2001 
indicates that the veteran had continuous health problems, 
including back problems, for the 25 years that he knew the 
veteran.  

A February 2002 letter from J. C. Beiswanger, M.D. states 
that the veteran was receiving treatment for metastatic 
prostate cancer, for which he received radiation therapy in 
1995, and that the veteran was currently on Androgen oblation 
therapy and Lupron.  In addition, Dr. Beiswanger noted that 
the veteran was "asymptomatic from his prostate cancer 
although he does complain of chronic back pain."

A July 2002 buddy statement states that he knew the veteran 
for 15 years and that he had low back problems during that 
time.

A July 2002 letter from Dr. Yunus indicates that the veteran 
had "chronic lower back pain due to an injury in 1957."  
Dr. Yunus again reiterated the results of an April 2000 CT 
scan of the lumbar spine and indicated that the veteran had 
been diagnosed with low back pain, grand mal seizures, 
prostate hypertrophy, and diabetes.

The veteran testified before the undersigned Board Member in 
November 2002.  According to the transcript, the veteran 
testified that he hurt his back when he fell while going down 
a ladder to get supplies while working as a cook aboard ship 
during his service.  He stated that he only fell a few feet, 
but that he went to sick bay at that time, where he was x-
rayed and given pills for the pain.  He further stated that 
he was able to go back to his regular duties afterwards.  He 
also testified that his back had bothered him since his 
service and that his treating providers had diagnosed him 
with facet joint arthropathy of the lumbar spine.  The 
veteran also stated that he had been a cook since he got out 
of service, but that he received Social Security for his 
seizure disorder since 1995.

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a low 
back disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an award of 
service connection requires that the veteran incur a disease 
or disability during service).   While the Board acknowledges 
that the veteran was treated for back pain during his 
service, the medical evidence of record clearly indicates 
that the veteran's current low back disorder was first 
manifest following service.  In this regard, the Board notes 
that the VA examiner indicated that it was doubtful that the 
veteran's current low back disorder was related to his 
complaints in service.  The VA examiner, in drawing his 
conclusion, noted that the veteran had was only treated once 
for back pain during his service, that his separation 
examination was negative for back complaints or symptoms, and 
that the veteran was not treated for his back again until 
1981.  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . .").  See also Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).   Likewise, the veteran had a normal spine 
and musculoskeletal evaluation at discharge, indicating that 
his episode of back pain was acute.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  

Furthermore, while the Board acknowledges the statements from 
Parkway Chiropractic and Dr. Yunus stating that the veteran's 
low back pain was due to a 1957 back injury, the Board notes 
that these assertions appear to be based on the veteran's 
history as provided by the veteran, and not on the veteran's 
actual treatment records.  See Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement of a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  The Board observes that there is no 
evidence that these providers reviewed the veteran's medical 
records from 1957.  The fact that the veteran's own account 
of the etiology of his low back pain was recorded in his 
medical records (i.e., that his back injury was incurred 
during his service) is not sufficient to support the claim.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  See also Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).  On the contrary, the medical evidence 
of record indicates that the veteran's complaints of low back 
pain have been variously associated with heavy lifting, age, 
falls due to his seizure disorder, and metastatic prostate 
cancer.  Accordingly, without a causal link between the 
veteran's service and his current low back disorder, the 
Board finds that the veteran is not entitled to service 
connection for a low back disorder.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a low back disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.



ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



